PER CURIAM HEADING




NO. 12-03-00429-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CLEOFAS MALDONADO,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk's fee for preparing the clerk's record.  Appellant's sentence
was imposed on November 7, 2003, and the clerk's record was due on March 6, 2004.  On March 8,
2004, the clerk notified this court by letter that the reason for the delay in filing was that Appellant
had not made a claim of indigence and had failed to either pay or make arrangements to pay for the
preparing of the clerk's record.  On March 11, 2004, this court informed Appellant that, pursuant to
Tex. R. App. P. 37.3(b) and 42.3(c), the appeal would be dismissed unless proof of full payment to
the clerk was provided on or before March 22, 2004.
	To date, Appellant has neither provided proof of full payment or otherwise responded to this
court's notice.  Accordingly, the appeal is dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered March 24, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(DO NOT PUBLISH)